CHRISTIAN, J.
The offense is assault with intent to murder ; the punishment, confinement in the penitentiary for two years.
There being no sentence in the record, we are not authorized to consider the appeal on its merits. Butler v. State (Tex. Cr. App.) 8 S.W.(2d) 183; Doyle v. State, 104 Tex. Cr. R. 582, 286 S. W. 214.
The appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved By the court.